TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 25, 2014



                                      NO. 03-13-00388-CV


                                     Janos Farkas, Appellant

                                                 v.

                                Second Congress, Ltd., Appellee




           APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
                   AFFIRMED -- OPINION BY JUSTICE ROSE




This is an appeal from the order signed by the trial court on May 6, 2013. Having reviewed the

record and the parties’ arguments, the Court holds that there was no reversible error in the trial

court’s order. Therefore, the Court affirms the trial court’s order. The appellant shall pay all

costs relating to this appeal, both in this Court and the court below.